— In an action to recover damages for breach of contract on an auto lease, (1) the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Saladino, J.), dated December 4, 1986, as dismissed its complaint, and (2) the third-party defendant appeals, as limited by its brief, from so much of the same order as dismissed the third-party complaint as against it.
Ordered that the appeal by the third-party defendant is dismissed, without costs or disbursements, as it is not aggrieved by that order (see, CPLR 5511); and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements, for reasons stated by Justice Saladino in his memorandum decision at the Supreme Court. Mangano, J. P., Brown, Kooper and Harwood, JJ., concur.